DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.  Claim 1 was amended.

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth 35 U.S.C. 112(a) rejection of claims 1-6 as detailed in the Office action dated March 8, 2022.

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Temmyo et al. (hereinafter “Temmyo”) (U.S. Pub. No. 2012/0164530A1, cited by Applicant).
Regarding claims 1-6, Temmyo teaches a negative electrode produced by the steps of:
(i) dispersing graphite particles, ceramic particles and a binder in a liquid medium to form a negative electrode slurry (see paragraphs 56, 57 and 63);
(ii) providing a sheet-like negative electrode current collector (see paragraph 58);
(iii) applying the negative electrode slurry onto a surface of the negative electrode current collector to form a negative electrode mixture coating (see paragraph 59);
(iv) applying a magnetic field to the coating and drying the coating, wherein the coating may be dried after the graphite particles are oriented by the magnetic field (see paragraphs 60 and 70);
(v) rolling the dried coating (see paragraphs 61 and 71).
The ceramic particles may comprise a combination of alumina particles (inorganic filler) and lithium titanate particles (see paragraphs 31, 34 and 35).
With reference to Table 1, an exemplary battery A10 utilizes an alumina ceramic particle having a particle size of 2 microns.  An exemplary battery A15 utilizes a lithium titanate ceramic particle having a particle size of 1 micron.  It would be obvious these ceramic particles together because it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06).  When utilizing an alumina particle having a particle size of 2 microns and a lithium titanate particle having a particle size of 1 micron, a ratio of the size of the lithium titanate particle with respect to the size of the alumina particle (equivalent to the claimed ratio of the average particle size of the lithium titanate particles with respect to the average primary particle size of the inorganic filler particles) is 0.5.
The mean particle size of the graphite particles may be, for example, 15 μm (see Table 1).  Given these particle sizes, it is understood that an average particle size of the alumina particles and lithium titanate particles may be 2/15th and 1/15th, respectively, the average particle size of the graphite particles, equivalent to ratios of approximately 0.133 and 0.067, respectively.  
It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).   

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
As amended, claim 1 excludes the magnetic field applying step of Temmyo applied to the coating of the negative electrode slurry to form the negative electrode mixture layer.

In response to Applicant’s arguments, please consider the following comments:
Here, Applicant’s amendment has added additional description of what is being dried, but has not addresses the issues discussed in the previous Office action, which arise as a result of the language immediately preceding and immediately following the amended language.  
Specifically, claim 1 still describes a mixing step and an applying step before specifying “only drying … to form a negative electrode mixture layer”.  Regardless of what is being dried, if “only drying” is being performed “to form a negative electrode mixture layer,” then one is forced into an interpretation whereby the mixing and applying steps previously recited must be considered pre-formation steps such that their inclusion in the claim does not render the claim self-contradictory.  Thus, if the mixing and applying steps can be excluded from those steps which are performed “to form a negative electrode mixture layer,” then it follows that the magnetic field applying step of Temmyo may similarly be excluded.
If it remains Applicant’s intent to exclude the magnetic field applying step of Temmyo, then it is suggested that Applicant make use of closed claim language following the preamble, i.e., “the method consisting of” instead of “the method comprising”.  This form of closed claim language would preclude any method step(s) not recited in the claim, including the magnetic field applying step of Temmyo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727